Case 1:20-cv-22959-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                 CASE NUMBER:


      Martin Schaaf, on behalf himself
      and others similarly situated,

                        Plaintiff,

      vs.

      EIMS USA, Inc., a foreign corporation,

                        Defendant.

        PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                 INTRODUCTION

            1.    This is a suit for damages for unpaid minimum

      wages under Chapter 8 of Title 29, the Fair Labor

      Standards Act of 1938, 29 U.S.C. § 201-219 ("Fair Labor

      Standards Act” or “FLSA")and Florida State law, §

      448.08, Fla. Stat. (2018) for unpaid wages.

                                     HISTORY

            2.    Defendant, EIMS USA, Inc. “DEFENDANT” a sales

      and marketing corporation hired Plaintiff, Martin

      Schaaf, “PLAINTIFF” and others similarly situated for

      non-exempt FLSA jobs.      Once hired, DEFENDANT required

      training class attendance at DEFENDANT’S place of

      business in Miami FL.      DEFENDANT’S policy was not to pay


                                                                     Page 1 of 8
Case 1:20-cv-22959-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 2 of 8




      any employee for his or her training hours the agreed

      upon wage or federal minimum wages for the hours

      attended unless fifty (50) or more hours were worked

      subsequent to the training classes. PLAINTIFF and others

      similarly situated did not work the required fifty (50)

      hours.     December 9, 10, 11, 12 & 13, 2019, PLAINTIFF

      attended DEFENDANT’S required training classes.          On

      December 13, 2019, in addition to attending the training

      class, PLAINTIFF performed five (5) hours of work for

      DEFENDANT.     Total hours of training and work by

      PLAINTIFF equal approximately thirty-seven (37).

                                 JURISDICTION

            3.     This Court has subject matter jurisdiction

      because this is a civil action arising under the laws of

      the United States.      See 28 U.S.C. 1331.     Specifically,

      PLAINTIFF and others similarly situated seek to

      prosecute civil claims under the Fair Labor Standards

      Act, 29 U.S.C. § 201-219.

            4.     This Court has supplemental subject matter

      jurisdiction over PLAINTIFF’S state law claim under 28

      U.S.C. § 1367.     The Court has original jurisdiction over

      PLAINTIFF’S FLSA claim. PLAINTIFF’S state law claim is




                                                                     Page 2 of 8
Case 1:20-cv-22959-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 3 of 8




      so related to PLAINTIFF’S federal law claim that they

      form part of the same case or controversy.

                                     VENUE

            5.    DEFENDANT is a Delaware corporation authorized

      by the Florida Department of State Division of

      Corporations to transact business in Florida.          DEFENDANT

      has a permanent place of business in Miami, Dade County,

      Florida.

            6.    PLAINTIFF is a resident of Broward County,

      Florida.

            7.    Venue is proper in the Southern District of

      Florida because the classes were located in Dade County

      Florida.

                            GENERAL ALLEGATIONS

            8.    At all times pertinent to this Complaint,

      other similarly situated former or current employees to

      the Plaintiff exist.      These persons attended the

      training classes, did not subsequently work at least

      fifty (50) hours for DEFENDANT and were not paid at

      least Federal Minimum Wages.

            9.    PLAINTIFF brings this action in his individual

      capacity and as a 29 U.S.C. § 216 collective action.




                                                                     Page 3 of 8
Case 1:20-cv-22959-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 4 of 8




      See attached Exhibit A, Consent to Bring At all times 29

      U.S.C. § 216 collective action.

            10.   DEFENDANT was an employer to PLAINTIFF and

      others similarly situated as that term is defined in 29

      U.S.C. § 203(d) since its agents had substantial control

      over the terms and conditions of the employment.

            11.   At all times pertinent to this Complaint

      DEFENDANT was an enterprise engaged in commerce or in

      the production of goods for commerce as defined in 29

      U.S.C. § 203(s)(1) because DEFENDANT had the following:

                  a.    Two or more employees engaged in commerce

      or in the production of goods for commerce.          For

      example, DEFENDANT communicated on daily basis among its

      other offices located outside Florida by mail,

      telephone, and internet; or

                  b.    Two or more employees handling, selling,

      or otherwise working on goods or materials that had been

      moved in or produced for commerce by any person.           For

      example, employees processing sales used electronics,

      paper supplies, computer products, and

      telecommunications products that originated outside of

      Florida; and




                                                                       Page 4 of 8
Case 1:20-cv-22959-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 5 of 8




                  c.    Upon information and belief DEFENDANT is

      an enterprise whose annual gross volume of sales made or

      business done was not less than $500,000.00.

            12.   Plaintiff and others similarly situated

      performed work for DEFENDANT where they were

      individually engaged in commerce or in the production of

      goods for interstate commerce as defined in 29 U.S.C. §

      § 203(r) and 203(s).      PLAINTIFF and others similarly

      situated regularly communicated by telephone or internet

      with DEFENDANT’S offices outside the state Florida and

      potential customers outside Florida.

                              CAUSES OF ACTION

                       COUNT I. FEDERAL MINIMUM WAGES

            13.   Plaintiff incorporates the allegations in

      paragraphs 1-3, and 5-12 in this section for all

      purposes as if fully restated.

            14.   DEFENDANT violated the provisions of 29 U.S.C.

      § 206 by employing PLAINTIFF and others similarly

      situated without compensation at a rate not less than

      federal minimum wage ($7.25).

            15.   Pursuant to 29 U.S.C. § 216, PLAINTIFF and

      others similarly situated are entitled to recover from

      DEFENDANT a reasonable attorney fee and costs.


                                                                     Page 5 of 8
Case 1:20-cv-22959-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 6 of 8




            16.   Pursuant to 29 U.S.C. § 216, PLAINTIFF and

      others similarly situated are entitled to recover from

      DEFENDANT liquidated damages in an equal amount due for

      unpaid federal minimum wages.       Alternatively, if

      liquidated damages are denied, prejudgment interest is

      claimed.

            WHEREFORE, PLAINTIFF and others similarly situated

      demands judgment against DEFENDANT for the following:

                  a.    Federal Minimum Wages.

                  b.    Liquidated damages, alternatively

      prejudgment interest should liquidated damages be

      denied.

                  c.    Reasonable attorney’s fees and costs.

                                  COUNT II.

                             STATE UNPAID WAGES

            17.   PLAINTIFF incorporates the allegations in

      paragraphs 1-7 and 10 in this Count for all purposes as

      if fully restated.

            18.   DEFENDANT violated its agreement with

      PLAINTIFF for the period from on or about December 9,

      10, 11, 12 & 13, 2019, by failing to pay PLAINTIFF his

      wages of $769.23.




                                                                     Page 6 of 8
Case 1:20-cv-22959-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 7 of 8




            19.    Pursuant § 448.08, Fla. Stat. (2014),

      PLAINTIFF is entitled to recover from DEFENDANT a

      reasonable attorney fee and costs.

            20.    Prejudgment interest is claimed.

            WHEREFORE, PLAINTIFF demands judgment against

      DEFENDANT for the following:

                   a.   Unpaid wages.

                   b.   Prejudgment interest.

                   c.   Reasonable attorney’s fees and costs.

                           DEMAND FOR JURY TRIAL

            PLAINTIFF demands trial by jury on all issues as

      provided by Rule 38(b) of the Federal Rules of Civil

      Procedure.

            Dated: July 17, 2020.

                                         Respectfully submitted by:

                                         /s/ James E. Dusek
                                         James E. Dusek, Esq.
                                         Florida Bar No. 0770833
                                         Intracoastal Building
                                         3000 NE 30th Place
                                         Suite 408
                                         Ft. Lauderdale, FL 33308
                                         Mailing Address:
                                         Post Office Box 4337
                                         Ft. Lauderdale, FL 33338
                                         (954) 565-2344 (Tel.)
                                         jim@duseklawfirm.com
                                         Attorney for Plaintiff




                                                                     Page 7 of 8
Case 1:20-cv-22959-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 8 of 8




                           CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 17, 2020, I
      electronically filed the foregoing document with the
      Clerk of the Court using CM/ECF.

                                   By: /s/ James E. Dusek_________
                                       James E. Dusek, Esq.




                                                                     Page 8 of 8
